By the court.
Sitting here, we disclaim all affinity whatever to that board? they are no court in any sense of the word ; they are not vested with the powers essentially necessary to such a tribunal; they can neither administer an oath, enforce the attendance of witnesses *232nor punish contempts ; the evidence which they receive is not within the reasons given in the books, why testimony given in one court shall be received in another, between parties or privies in interest; they often proceed on ex parte affidavits, and it will not be pretended that those could be received in a court of common law. What line can be drawn in such cases ? Besides, the reason of admitting such testimony, founded on necessity, fails in the present instance. There is now an adequate power lodged in the Supreme Court and in the Court of Common Pleas, to perpetuate testimony; and we know of no other jurisdiction which possesses the same authority. We conceive this to he a mere experiment, and no instance can be shown of such depositions being allowed in evidence. So far from sitting as a Court of Appeal, from the decision of the Board of Property, it is expressly directed by the 3d section of the act of 5th April 1782, that the courts of common law shall remain open to the parties, in as full and ample a manner as if no determination had ever been given.* The depositions were overruled.
Verdict for the defendant.

 Lessee of James Staret v. James Chambers and William Chambers, at Nisi Prius at Carlisle, June assizes 1 ’J'H. Coram, Chew, chief justices, and Morton, justice.
The defendant’s counsel moved to give in evidence a deposition, sworn to before referees appointed by rule of court between the same parties, in a former suit brought for the lands in question, the witness having died since the reference, but the court, after full argument, rejected the deposition.